Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 4-15 are allowed because the prior art fail to teach that the special-light responsive image forming material of the special-light irresponsive image is less than the special-light responsive image forming material of the special-light responsive image, wherein the forming includes forming an overlaid portion in which at least a portion of one of the prevention image and the special-light responsive image is overlaid on top of another, and wherein density of adherence of the image forming material in the overlaid portion is smaller than density of adherence of the image forming material in a non-overlaid portion in combination with remaining limitations of claims 1, 4-15.
Claims 2, 16-19 are allowed because the prior art fail to teach that the special-light responsive image forming material of the special-light irresponsive image is less than the special-light responsive image forming material of the special-light responsive image, wherein the prevention image and the special-light responsive image are overlaid on top of each other only at an edge face of the prevention image or an area within a prescribed range from the edge face of the prevention image and an edge face of the special-light responsive image or an area within a prescribed range from the edge face of the special-light responsive image in combination with remaining limitations of claims 2, 16-19.
Claims 3, 20 are allowed because the prior art fail to teach forming a mixed image around the special-light responsive image, the mixed image including the special-light responsive image forming material less than the special-light responsive image forming material of the special-light responsive image and more than the special-light responsive image forming material of the special-light irresponsive image; and forming the special-light irresponsive image around the mixed image, wherein the special-light responsive image forming material of the special-light irresponsive image is less than the special-light responsive image forming material of the special-light responsive image in combination with remaining limitations of claims 3, 20.

Conclusion
Masato et al. (CN 109976121) is the closest Prior Art. Masato et al. teaches forming an image with special-light responsive image forming material, however, Masato et al. do not teach the above stated combinations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852